Citation Nr: 0302629	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  01-08 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an effective date prior to March 23 1995, for 
the grant of service connection and assignment of a 
100 percent rating for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran had active duty from August 1953 to August 1960 
and from April 1967 to March 1969.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO assigned a 100 percent disability 
rating for the veteran's service-connected PTSD, effective 
March 23, 1995, the effective date for the prior grant of 
service connection.

This case was previously before the Board in October 2002, at 
which time the Board remanded the case to the RO in order to 
provide the veteran an opportunity to present testimony at a 
personal hearing.  In response to the Board's remand the 
veteran, through his attorney, requested that an informal 
conference be conducted by the RO's Decision Review Officer 
in lieu of a formal hearing.  The requested informal 
conference was conducted in December 2002, and a summary is 
included in the veteran's claims file.  The Board therefore 
finds that the RO has complied with its remand instructions.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Clarification of issue on appeal

In an April 1998 rating decision the RO granted service 
connection for PTSD and assigned a 30 percent rating for the 
disorder effective March 23, 1995.  The veteran perfected an 
appeal as to the matter of the assigned rating, arguing that 
he was entitled to a total rating because the PTSD rendered 
him unemployable.  In the July 2000 rating decision which 
forms the basis of this appeal, RO increased the disability 
rating assigned for PTSD from 30 percent to 100 percent, 
which is the maximum rating available.  The RO assigned an 
effective date of March 23, 1995 for the 100 percent rating, 
which is the effective date assigned for the grant of service 
connection.  The July 2000 notice in which the RO informed 
the veteran of the decision also informed him that the 
assignment of a 100 percent schedular rating constituted a 
full grant of the benefit sought on appeal, and that his 
appeal of the rating assigned for PTSD was considered 
withdrawn.

The veteran's attorney contends that the RO erred in finding 
that the appeal of the assigned rating was withdrawn when 
assigning the 100 percent rating for PTSD.  His arguments on 
that point pertain to the evidence showing that the veteran 
has been unemployable since at least September 1991, and that 
the RO should have considered the veteran's unemployability 
prior to March 1995 in adjudicating the appeal.

Although the RO may have used incorrect language in informing 
the veteran of the status of his appeal of the assigned 
rating by indicating that the appeal was withdrawn, in that 
only an appellant can withdraw an appeal, the RO was correct 
in determining that the assignment of a 100 percent schedular 
rating nullified the appeal of the assigned rating.  The 
100 percent rating is the maximum disability rating available 
for a service-connected disability, and the veteran's notice 
of disagreement ceased to be valid with the RO's assignment 
of the 100 percent rating.  See Hamilton v. Brown, 4 Vet. 
App. 528, 537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994) [a notice of disagreement ceases to be effective if the 
RO grants the full benefits sought on appeal].  See also 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim is granted during the pendency of the appeal, 
the notice of disagreement pertaining to that issue ceases to 
be valid, and a second notice of disagreement must thereafter 
be timely filed to initiate appellate review of downstream 
issues such as entitlement to an earlier effective date].  

It is not clear from the attorney's statements whether he is 
limiting his arguments to the veteran's entitlement to an 
effective date for the 100 percent schedular rating prior to 
March 23, 1995 or whether he contends that the veteran is 
entitled to an effective date prior to March 23, 1995 for a 
total rating based on individual unemployability (TDIU).  For 
the reasons that will be explained below, the Board finds 
that the issue of entitlement to TDIU and the effective date 
for such a rating, is not before the Board.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the assignment of a 100 percent 
schedular rating renders moot any concurrent claim for a 
total rating based on individual unemployability.  See 
Herlehy v. Principi, 15 Vet. App. 33 (2001) (per curiam); see 
also VAOPGCPREC 6-99.  In the July 2000 decision the RO 
established an effective date of March 23, 1995 for the 
assignment of the 100 percent schedular rating, which is the 
effective date assigned for the grant of service connection.  
Because the RO assigned the 100 percent schedular rating with 
the effective date for service connection, no possible 
benefit could accrue to the veteran by considering his 
entitlement to TDIU.  To the extent that the veteran through 
his attorney may argue that the TDIU claim is not moot 
because an earlier effective date could be assigned, it is 
manifestly obvious that an  effective date for a grant of 
TDIU of necessity could never precede the effective date 
assigned for the underlying disabilities.  The veteran's 
claim for TDIU, including the potential effective date for 
such a claim, is therefore moot and is not within the Board's 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
2002); see also Mintz v. Brown, 6 Vet. App. 277, 283 (1994) 
[the Board does not have jurisdiction to review a case if no 
benefit would accrue to the claimant because such claim does 
not arise "under a law that affects the provisions of 
benefits by the Secretary"].


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to service 
connection for PTSD in September 1991.

2.  In a March 1993 rating decision the RO denied entitlement 
to service connection for PTSD.  The veteran was notified of 
that decision, and did not appeal.

3.  In a January 1994 rating decision the RO determined that 
new and material evidence had not been submitted to reopen 
the claim of entitlement to service connection for PTSD.  The 
veteran was notified of that decision and did not appeal.

4.  The veteran did not again claim entitlement to service 
connection for PTSD until March 23, 1995.  New and material 
evidence submitted in connection with that claim resulted in 
the grant of service connection for PTSD and assignment of a 
100 percent rating.


CONCLUSION OF LAW

Entitlement to an effective date prior to March 23, 1995 for 
the grant of service connection and assignment of the 
100 percent rating for PTSD is not shown as a matter of law.  
38 U.S.C.A. §§ 5101, 5108, 5110(a), 7105(c) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.157, 3.400, 
3.400(q), 3.400(r), 20.1103 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than the currently assigned March 23, 1995 for 
service connection and assignment of the 100 percent rating 
for PTSD.  Specifically, he contends that an effective date 
in September 1991 is appropriate, based on a number of legal 
theories that will be addressed below.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002)); 38 C.F.R. § 3.159 (2002).  
The veteran's representative has argued that adjudication of 
the veteran's appeal is defective, in that VA has not 
complied with the requirements of the VCAA.  As will be 
explained below, however, the Board finds that given the 
nature of the claim the provisions of the law and regulation 
do not apply.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
resolution of the veteran's appeal is dependent on 
interpretation of the statutes and regulations defining a 
valid notice of disagreement and regarding the effective date 
of an award of service connection.  As will be discussed 
below, the issue of whether the veteran is entitled to an 
earlier effective date is dependent upon whether a claim for 
service connection was filed prior to March 23, 1995.  That 
determination is dependent on the documents and evidence 
received by VA prior to March 23, 1995 (and thus are already 
of record in the veteran's VA claims folder).  As a practical 
matter, the veteran could not submit any evidence 
contemporaneous with the current appeal which could 
potentially change the outcome.  VA has no further duty, 
therefore, to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal of the assigned effective date.  His 
attorney has submitted, among other documents, a 24 page 
brief dated June 3, 2002.  It is clear that the veteran 
through counsel is conversant with the requirements of law.  
The veteran has not submitted or identified any additional 
evidence which would have a bearing on this case.   

Factual Background

The documents in the claims file reveal that the veteran 
initially claimed entitlement to service connection for PTSD 
in September 1991.  He failed to submit evidence requested by 
the RO regarding his claimed stressors, and in June 1992 the 
RO denied the claim.  He subsequently submitted the requested 
evidence, and the RO provided him with a VA psychiatric 
examination in September 1992.  That examination resulted in 
diagnoses of an anxiety disorder and alcohol dependency.  The 
examiner determined that although the veteran had some 
symptoms of PTSD, his history and clinical presentation did 
not support a diagnosis of PTSD.  The report of an August 
1992 VA hospitalization reflected relevant diagnoses of major 
depression and PTSD.  Private medical records documented 
treatment for depression and alcohol abuse.  

In a March 1993 rating decision the Wichita RO denied 
entitlement to service connection for PTSD on the basis that 
the evidence did not establish a diagnosis of PTSD that was 
related to military trauma.  The veteran was notified of the 
March 1993 decision at his latest address of record by letter 
dated April 21, 1993.  In a statement submitted in August 
1993 he asked for his claims file to be transferred to the RO 
in Portland, Oregon.  He also requested that his claim for 
service connection for PTSD, which he characterized as still 
pending, be transferred to the Portland RO.  In addition, he 
asked that he be provided an evaluation for PTSD in the VA 
outpatient clinic, where he was being evaluated for mental 
problems.

Following receipt of his August 1993 statement, the RO 
requested his treatment records from the VA medical center 
(VAMC).  A June 1993 hospital summary showed that he had a 
history of major depression since 1983, with an exacerbation 
in 1990.  The hospital summary also showed a diagnosis of 
PTSD, but did not disclose any clinical findings to support 
the diagnosis.  In a January 1994 rating decision, the 
Portland RO determined that new and material evidence had not 
been submitted to reopen the previously denied claim.  The 
veteran was notified of the January 1994 decision at his 
latest address of record by letter dated February 4, 1994.  
He did not appeal.

The veteran again claimed entitlement to service connection 
for PTSD in a statement received at the RO on March 23, 1995.  
Evidence developed in conjunction with that claim established 
a clear diagnosis of PTSD, and corroborative evidence of the 
veteran's claimed stressor.  In an April 1997 decision the 
Board determined that new and material evidence had been 
submitted to reopen the previously denied claim and remanded 
the issue of service connection for PTSD to the RO for 
additional development and adjudication of the substantive 
merits of the claim.  In an April 1998 rating decision the RO 
granted service connection for PTSD and assigned a 30 percent 
disability rating for PTSD, effective March 23, 1995.  The 
veteran appealed the assigned rating, and in the July 2000 
rating decision now on appeal the RO increased the rating 
from 30 percent to 100 percent, effective March 23, 1995.

Relevant Law and Regulations

Finality/submission of new and material evidence

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis unless a notice 
of disagreement is submitted within one year of notice of the 
decision.  38 U.S.C. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (2002).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 1991); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

If the RO receives new and material evidence that consists of 
a supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the RO.  This comprehends 
official service department records which presumably have 
been misplaced and have now been located and forwarded to VA.  
Also included are corrections by the service department of 
former errors of commission or omission in the preparation of 
the prior report or reports and identified as such.  The 
retroactive evaluation of disability resulting from disease 
or injury subsequently service connected on the basis of the 
new evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly, except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(2002).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400 (2002).  

In determining the effective date of service connection based 
on a finding that new and material evidence has been 
submitted, different rules apply if the newly submitted 
evidence consists of service department records.  If the 
evidence is other than service department records, and that 
evidence is received within the appeals period or prior to 
the appellate decision, the effective date will be as though 
the former decision had not been rendered.  If the evidence 
other than service department records is received after a 
final disallowance, the effective date is the date of receipt 
of the new claim or the date entitlement arose, whichever is 
later.  If the newly submitted evidence consists of service 
department records, to agree with evaluation (since it is 
considered these records were lost or mislaid) or date of 
receipt of claim on which the prior evaluation was made, 
whichever is later, subject to the rules on original claims 
filed within one year after separation from service.  
38 C.F.R. § 3.400(q)(1) and (2) (2002).

The effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2002).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2002).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2002).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Once a 
formal claim for compensation has been allowed, receipt of a 
report of examination or hospitalization by VA or the 
uniformed services, evidence from a private physician or 
layman, or evidence from a state or other institution will be 
accepted as an informal claim for benefits.  In the case of 
examination or hospitalization by VA or the uniformed 
services, the date of outpatient or hospital examination or 
date of admission will be accepted as the date of receipt of 
a claim.  The provisions of the preceding sentence apply only 
when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In the case of evidence 
from a private physician, a layman, or a state or other 
institution, the date of receipt of such evidence by VA will 
be accepted as the date of the claim.  38 C.F.R. § 3.157.

Analysis

The veteran is seeking entitlement to an effective earlier 
than March 23, 1995 for service connection for PTSD and 
assignment of the 100 percent rating.  The RO assigned the 
march 23, 1995 dated based upon receipt of VA on that date of 
a request by the veteran to reopen his previously-denied 
claim of entitlement to service connection for PTSD. 

The veteran through counsel has in substance asserted that 
(1) the March 1993 decision denying service connection for 
PTSD is not final; (2) an effective date in September 1991 
should be established based on the submission of service 
department records; and (3) 38 C.F.R. § 3.400(q), the 
regulation pertaining to the establishment of the effective 
date on the submission of new and material evidence, is 
invalid as in conflict with the statute.  The Board will 
address these arguments separately.

Finality of the March 1993 decision

The veteran, through his attorney, contends that he is 
entitled to an effective date in September 1991 on the basis 
that the September 1991 claim still remained pending when 
service connection was granted in April 1998.  Specifically, 
the representative contends that although the RO denied 
service connection for PTSD in March 1993 and the veteran was 
notified of the decision in April 1993, the statement he 
submitted to the RO in August 1993 constituted a valid notice 
of disagreement with the March 1993 decision.  The 
representative argues that because the veteran was not issued 
a statement of the case in response to the August 1993 
statement, the March 1993 decision did not become final.  See 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) [the RO's 
failure to issue a statement of the case following a notice 
of disagreement prevents the decision from becoming final].

 VA is obligated to liberally interpret communications from 
veterans.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  
For reasons expressed below, the Board believes that even 
under this lenient standard the August 1993 communication 
from the veteran to the RO cannot be interpreted as a notice 
of disagreement with respect to the March 1993 denial of 
service connection for PTSD.

A valid notice of disagreement consists of a written 
communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination and a desire to contest the 
result.  The statement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  The statement must be 
filed by the claimant or his representative, be filed with 
the agency of original jurisdiction, and be filed within one 
year of notice of the determination being appealed.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (2002); 
Gallegos v. Gober, 289 F.3d 1309, 1314 (Fed. Cir. 2002).

In the August 1993 statement the veteran did not express 
dissatisfaction or disagreement with the March 1993 denial of 
service connection for PTSD, or any other RO decision.  He 
made no reference to the March 1993 decision.  In addition, 
he did not express any desire to contest the results of the 
determination.  Instead, he merely he asked that he be re-
evaluated for PTSD at the VAMC.  The Board finds, therefore, 
that the veteran's August 1993 statement does not meet the 
statutory requirements and does not constitute a valid notice 
of disagreement with the RO's March 1993 denial of service 
connection for PTSD.

In accordance with the statutory and regulatory requirements, 
the evidence indicates that the veteran was notified of the 
March 1993 decision in April 1993, at his latest address of 
record, and in that notice he was informed of his right to 
appeal the decision.  38 U.S.C.A. § 5104 (West 1991); 
38 C.F.R. § 3.103(b) (2002).  As shown in the preceding 
paragraph, he did not submit a valid notice of disagreement 
with the March 1993 decision.  That decision is, therefore, 
final, and precludes the assignment of an effective date 
based on any claim filed prior to March 1993.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1992).

The Board further observes that from the veteran's August 
1993 communication it appears that he may not even have known 
about the March 1993 denial of service connection for PTSD, 
since he referred to "my pending claim for PTSD".  It is 
clear that the RO sent the April 21, 1993 letter to the 
veteran's last known address of record.  The veteran was 
obligated to keep VA apprised of his whereabouts.  If he did 
not do so, "there is no burden on the part of the VA to turn 
up heaven and earth to find him."  See Hyson v. Brown, 5 Vet. 
App. 262, 265 (1993).     

The RO interpreted the veteran's August 1993 statement as a 
request to reopen the previously denied claim.  In the 
January 1994 rating decision the RO determined that new and 
material evidence had not been submitted to reopen the claim, 
and again denied service connection for PTSD.  Because the 
veteran was notified of the January 1994 decision and did not 
appeal, the January 1994 decision is also final.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1993).  The veteran through his attorney appears not be 
challenging this, except to the extent that he may contend 
that such decision is a nullity because of the alleged notice 
of disagreement filed in August 1993.

Because the unappealed  January 1994 which denied entitlement 
to service connection for PTSD became final, any claim 
submitted prior to January 1994, be it formal or informal, is 
not viable for the purpose of establishing an effective date 
for service connection.  

Pursuant to 38 C.F.R. § 3.400(q)(1), if the evidence is 
received after a final disallowance, the effective date is 
the date of receipt of the new claim or the date entitlement 
arose, whichever is later.  Following the RO's January 1994 
decision, the veteran did not again claim entitlement to 
service connection for PTSD until March 23, 1995.  He then 
submitted new and material evidence, which was received after 
the January 1994 decision had become final.  

Although the submitted VA treatment records and records from 
the Social Security Administration dated prior to March 23, 
1995 which reflected a diagnosis of PTSD, those records 
cannot constitute an informal claim for VA benefits because 
service connection for PTSD had not then been established.  
See 38 C.F.R. § 3.157.  
Because the March 23, 1995 claim was received after 
entitlement to service connection for PTSD arose, the date of 
receipt of the claim determines the effective date.  In the 
absence of a viable claim submitted prior to March 23, 1995, 
the Board finds that entitlement to an effective date prior 
to March 23, 1995, is not shown as a matter of law.  See 
Shields v. Brown, 8 Vet. App. 346, 349 (1995) [an earlier 
effective date cannot be granted in the absence of statutory 
authority].

In short, due to the finality of the March 1993 and January 
1994 decisions, there is no basis in the law for establishing 
an effective date based on any claim submitted prior to 
January 1994.  The next claim from the veteran was received 
on March 23, 1995, which is the date as of which service 
connection and a 100 percent rating for PTSD have been 
established.

The Board additionally observes that arguments of the 
veteran's attorney that the evidence shows that the veteran 
has been unemployable due to PTSD since at least September 
1991 are irrelevant.  The law and regulation, discussed 
above, make it clear that service connection is granted based 
on when a claim is filed, not when a disability may have 
initially manifested. 

Applicability of 38 C.F.R. § 3.156(c)

The veteran through his attorney also contends that because 
the new and material evidence that resulted in the grant of 
service connection for PTSD included records from the service 
department, under 38 C.F.R. § 3.156(c) the veteran is 
entitled to an effective date based on his original claim for 
service connection, which was filed in September 1991.  That 
subsection of the regulation requires the RO to reconsider a 
previously denied claim, even if the decision has been final, 
if the newly submitted evidence consists of a supplemental 
report from the service department.  The subsection expressly 
defines the scope of the provision as applying to official 
service department records which were presumably misplaced 
and have now been located and forwarded to VA.  Also included 
are corrections by the service department of former errors of 
commission or omission in the preparation of prior reports 
and identified as such.  

The evidence the veteran through counsel has referred to 
encompasses documents received from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) which 
consisted of the unit history submitted by the United States 
Naval Mobile Construction Battalion Nine, documenting the 
locations and activities of that unit, and the Vietnam 
Casualty Detail Report, documenting the death in combat of 
the veteran's fellow service member.  These records were not 
previously requested from the service department and they 
were not determined to be lost or unavailable.  In addition, 
whether the records existed or were available was not a 
factor in any prior determination regarding entitlement to VA 
benefits.  The USASCRUR records pertained to the question of 
verification of the veteran's claimed stressors.  Cf.  
38 C.F.R. § 3.304(f) (2002).  The RO previously denied the 
veteran's claim of entitlement to service connection based on 
medical considerations,  the lack of a clear diagnosis, not 
on the matter of stressors.  Thus the previous denial were 
not based on information or evidence available from the 
service department.  The records provided by USASCRUR do not, 
therefore, fall within the scope of 38 C.F.R. § 3.156(c).

In addition, section 3.156(c) directs the RO to reconsider a 
prior decision if service department records that fall within 
the scope of the provision are received.  That subsection 
does not, however, pertain to the effective date to be 
assigned for a grant of service connection based on such 
evidence.  The subsection includes a cross-reference to 
38 C.F.R. § 3.400(q), the regulation pertaining to effective 
dates based on the submission of new and material evidence.

Section 3.400(q)(2), regarding service department records, 
also indicates that the provision applies to records that 
were lost or mislaid.  As discussed by the Board, above, the 
records submitted by USASCRUR were never considered to be 
lost or mislaid; those records existed and could have been 
provided at any point in time.  Such records were not 
previously considered to be relevant, given the lack of a 
clear diagnosis of PTSD.  

When 38 C.F.R. §§ 3.156(c) and 3.400(q)(2) are read in the 
context of the remaining regulations pertaining to service 
connection, it is clear that 38 C.F.R. §§ 3.156(c) and 
3.400(q)(2) are intended to be applicable in the situation in 
which VA determines the veteran's entitlement to benefits 
based on information provided by the service department that 
is later found to be incomplete or erroneous.  See Spencer v. 
Brown, 4 Vet. App. 283, 288 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), cert. denied, 513 U.S. 810 (1994) [citing VA G.C. 
Digested Opinion, July 17, 1984, stating that section 
3.400(q)(2) reflects "a longstanding VA policy treating 
supplemental service department reports correcting prior 
erroneous reports as providing a basis for an award of 
benefits based on the veteran's original claim"].  That is 
not the case here; VA did not rely on any information 
provided by the service department in previously denying 
service connection for PTSD.  The provision allowing for an 
effective date based on an original claim for service 
connection in the case of lost or mislaid service department 
records is not, therefore, applicable to the instant appeal.  
Accordingly, the Board rejects the contention that 38 C.F.R. 
§ 3.156 is controlling.  

Validity of 38 C.F.R. § 3.400(q)

The veteran's attorney further contends that 38 C.F.R. 
§ 3.400(q), which pertains to the effective date to be 
awarded based on the submittal of new and material evidence, 
is invalid because it is in conflict with 38 U.S.C.A. 
§ 5110(a).  

That section of the statute provides:

Unless specifically provided otherwise in this 
chapter, the effective date of an award based on an 
original claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed in 
accordance with the facts found, but shall not be 
earlier than the date of receipt of application 
therefor. 

38 U.S.C.A. § 5110(a) (West 1991).

The Court addressed this issue in Livesay v. Principi, 15 
Vet. App. 165, 170 (2001) (en banc).  In an amicus brief in 
that case, the National Organization of Veterans' Advocates 
(NOVA) asserted that 38 C.F.R. § 3.400(q) was invalid because 
it was in conflict with 38 U.S.C.A. § 5110(a).  NOVA argued 
that the phrase "application therefor" in 38 U.S.C.A. 
§ 5110(a) could refer only to the original claim for service 
connection, because a formal "application" is required to be 
filed only when filing an "original claim."  "Therefore, in 
the view of NOVA, the effective date of claims 'reopened 
after final adjudication' or 'for increase of compensation . 
. . shall be fixed in accordance with the facts found,' and 
is not subject to the qualifying language "but shall not be 
earlier than the date of application therefor."  Livesay, 
15 Vet. App. at 171.  The veteran's representative again 
makes the same arguments in this case.

In responding to NOVA's arguments in Livesay, the Court 
referenced its holding in Wright v. Gober, 10 Vet. App. 343, 
346-47 (1997), specifically that "the phrase 'application 
therefor' means the application which resulted in the award 
of disability compensation that is to be assigned an 
effective date under section 5110."  See Livesay, 15 Vet. 
App. at 171-72.  The Court held that 38 C.F.R. § 3.400(q) was 
completely consistent with the statute.  The Court further 
held that, if there is any ambiguity in the statute, "the 
Secretary's interpretation of the statute, as expressed in 
the regulation, is consistent with the language of the 
statute and . . . a . . . reasonable interpretation of the 
law."   Livesay, 15 Vet. App. at 172-73.  

The veteran's attorney presented the same argument to the 
Court in Sears v. Principi, 16 Vet. App. 244 (2002).  The 
Court found that the attorney's assertion that the effective 
date of a reopened claim should be the date of the original 
claim "would convolute the plain meaning of the statutory 
and regulatory scheme for determining effective dates."  See 
Sears, 16 Vet. App. at 246-47.  

The generally applicable parts of the effective-
date statute and regulation delineate three types 
of "claims": (1) An original claim, (2) a claim 
reopened after final disallowance, and (3) a claim 
for an increase in benefits.  See 38 U.S.C. § 
5110(a); 38 C.F.R. § 3.400.  The use of the term 
"new claim" in 38 C.F.R. § 3.400(q)(1)(ii) refers 
to the second of the three types of claims to which 
the regulation and statute are generally 
applicable, i.e., a claim reopened after final 
disallowance.  See 38 C.F.R. § 3.400(q)(1)(ii) 
(part of the regulation governing effective dates 
that applies when new and material evidence is 
received after final disallowance of a claim).  
Furthermore, there is no support in the law for the 
appellant's position that the Court should read 
section 5110(a)'s mandate that the effective date 
for a reopened claim "shall not be earlier than the 
date of receipt of application therefor" as 
referring to the date of receipt of the original 
claim rather than the claim to reopen.

Sears, 16 Vet. App. at 246-47 (citing Wright, 10 
Vet. App. at 345-47) (emphasis in original).  

The Board accordingly finds that the arguments of the 
veteran's attorney pertaining to 38 C.F.R. § 3.400(q) are 
contrary to judicial precedent and are meritless.


ORDER

The appeal to establish entitlement to an effective date 
prior to March 23, 1995 for the grant of service connection 
and assignment of the 100 percent rating for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

